Citation Nr: 1732349	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the Veteran's electronic claims file.

This case was previously before the Board in May 2014 and remanded for further development. The case has now been returned for appellate review.

The Board notes that the May 2014 Board decision also granted withdrawal of a substantive appeal for residuals of back surgery under 38 U S C § 1151. As such, that issue will not be addressed in this opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.


FINDING OF FACT

The probative evidence of record shows that the Veteran's lumbar spine disability was not manifested during or a result of active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Contentions

The Veteran seeks service connection for a low back disability. He avers that during service, he was hit on the front of his chest by a tailgate of the truck.  It knocked him back and he fell on his left leg and left arm.  He was thrown to the ground and the truck slid over him.  See pages 11 and 24 of hearing testimony.  

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. Degenerative joint disease is a chronic disease for this purpose.

Facts and Analysis

Service treatment records and other medical evidence of record prior to the Veteran's separation from service do not reflect any evidence of treatment for a chronic back condition. The Veteran's April 1980 separation examination reflects that he injured his back in a motor vehicle accident. It was noted that he had a mild back strain. 

Subsequent private medical evidence shows that the Veteran had back surgery in 1993. Also of record are 2007 imaging tests received by the VA in July 2010. This evidence shows that the Veteran has degenerative joint disease and stenosis of the lumbar spine; the first requirement of service connection is established. See private treatment records at 36-37.  

The Veteran has provided evidence about several in-service events in which he incurred an injury to his low back.  Also of record is a buddy statement from M.L.B. who witnessed the Veteran injure his back during service.  He reports that the steam valve packing gland exploded in the boiler room and the Veteran was thrown off his chair into the air, and subsequently landed very hard on his back. See Buddy statement of March 2014.  As the requirement of an in-service event or injury is satisfied, the appeal turns on the relationship between the Veteran's current low back disability and service.  

The Veteran underwent a VA examination in November 2010 at which time he reported that he injured himself in service while lifting something heavy. He was unable to provide any further details about the mechanism of injury or subsequent treatment noting he had experienced two strokes and his memory was "not good."  He stated that his back pain was present intermittently following service and the severity of the pain increased in the mid-1990's.  Degenerative disc and joint disease of the lumbosacral spine with findings of radiculopathy bilaterally was diagnosed.  The examiner opined that the low back condition was not related to the April 1980 inservice motor-vehicle accident. The following rationale was provided:  

"The Veteran does not recall being involved in that motor vehicle accident.  The accident, as summarized...occurred on April 19, 1980.  Diagnosis was strain of the back and was reported to be mild.  The condition was not even listed in the summary of deficits and diagnoses provided at that clinical encounter.  Furthermore, there are no complaints pertaining to the low back throughout the remainder of the service treatment records.  There is insufficient documentation of a chronic low back condition or a low back injury significant enough to cause chronic low back pain/condition, in the service treatment records.  Furthermore, the Veteran informed this examiner that he subsequently injured his lower back while at work in 1993, when he was stacking large tires on top of each other.  Due to this work-related injury, he underwent his first lumbar spine surgery.  Additionally, as reviewed above, other physicians have documents that the Veteran's low back -pain was due to lifting in the workplace.  Hence, there is evidence to suggest that the Veteran's chronic low back condition was caused by a work-related injury, long after he left active duty service."  

Additional evidence of record consists of VA Medical Center (VAMC) treatment records from 2009 through 2014 and private treatment records. These records clearly document the existence of a low back condition, including two previous surgeries and ongoing treatment for back pain. See VAMC and private treatment records. Nonetheless, these treatment records do not address whether the condition was caused or aggravated by service and do not link it to military service in any manner. Further, the treatment records fail to show that the back condition developed to compensable degree within one year of separation from service.
An addendum opinion was requested by the Board so that the Veteran and his spouse's testimony of continuity of symptoms and that the pain he experience in service is the pain that resulted in the surgery could be considered.  In August 2014 the entire electronic record including service treatments records, VA and private treatment records, buddy, the spouse, and the Veteran's statements, and the November 2010 VA examination report were reviewed and an addendum opinion was provided.  

The examiner opined that it is less likely than not that the Veteran's current back condition had its onset in service. In support of the opinion, the examiner focused on the fact that the Veteran denied back pain on his service exit physical examination and that there was no evidence of documentation of care for the Veteran's back by any health professional until 13 years after his discharge from the military. At that time of that treatment it was notable that the Veteran had sought contemporaneous treatment for a work-related injury at a tire store. The examiner further noted that the medical record is consistent from multiple practitioners over multiple dates that the Veteran reported the onset of his back pain to be in 1993 after his work-related injury in the tire store. See August 2014 VA opinion at 2, 4-5.  Here, the examiner addresses the question of continuity of the Veteran's symptoms and finds that the contemporaneous medical evidence of a post-service injury to be significant in the determination of the relationship between the current disability and the in-service event.  

The examiner further opined it is less likely than not that the Veteran's report of injury (being run over by a truck and landing under the vehicle on his back, or being thrown off a chair following an explosion and landing very hard on his back) would subsequently result in degenerative joint disease of the lumbar spine.  It was noted that there is no objective evidence that the Veteran's back was symptomatic between 1980 and 1993 and that degenerative joint disease of the lumbar spine is a normal aging process. The examiner also pointed out that from the available records, 13 years transpired from the time the Veteran left the service until he sought medical attention for his back and that was when he had a work-related injury at a tire store. 
Based upon this evidence of record, the Board finds that service connection for degenerative joint disease of the lumbar spine is not warranted as there is no competent evidence linking any such disorder to service.  The record consistently shows that the Veteran had not back-related complaints for many years until he injured his back on the job in the early 1990's.  That injury precipitated contemporaneous treatment and surgery.  The Veteran attributed his back problems to that injury for many years as evidenced by contemporaneous treatment notes.

Initially, the claim is denied on a direct basis. STRs are negative for a chronic low back disorder and the separation history and physical examination identified no physical abnormalities of the back or complaints of back pain. Rather, the earliest evidence of back problems is dated 13 years post service. The Veteran's contemporaneous statements made to examiners during treatment are notable as they tend to be more reliable and of significantly greater probative value as to the question of the onset of his back problems.  A contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  The October 2010 and August 2014 VA examiners opined that the Veteran's low back disability was not incurred in service, in part, for the reasons stated above.  

The Board has also considered whether presumptive service connection for the low back disability is warranted. Although, the Veteran has a diagnosis of degenerative joint disease of the lumbar spine the record fails to show that the degenerative joint disease manifested in service or to a degree of 10 percent within the one year following his discharge from active duty.  The first reports of chronic back pain took place in 1993 while the Veteran was discharged from service in 1980. As such, presumptive service connection for the Veteran's low back disability is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service. However, he is not competent to directly link any current disability to service as medical expertise is required. In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for low back disability. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease of the lumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


